     Case 3:20-cv-05603-MCR-EMT Document 27 Filed 03/29/21 Page 1 of 2



                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

STONEY GLENN,

      Plaintiff,

v.                                             CASE NO. 3:20cv5603-MCR-EMT

CAPTAIN SMITH,

     Defendant.
_________________________________/

                                    ORDER

      The chief magistrate judge issued a Report and Recommendation on January

4, 2021.    ECF No. 22.      Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

22) is adopted and incorporated by reference in this Order.
      Case 3:20-cv-05603-MCR-EMT Document 27 Filed 03/29/21 Page 2 of 2



                                                                     Page 2 of 2

       2.     Plaintiff’s claims against Defendant Captain Smith are DISMISSED

with prejudice as time-barred.

       3.     Plaintiff’s claims against A. Powell are DISMISSED without

prejudice as duplicative.

       4.     The clerk of court is directed to close this case.

       DONE AND ORDERED this 29th day of March 2021.



                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5603-MCR-EMT
